Case 2:20-cv-12479-PDB-DRG ECF No. 26, PageID.176 Filed 08/31/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALLIANCE HEALTH AND LIFE
INSURANCE COMPANY,                                 Case No. 20-cv-12479

                     Plaintiff,                    Paul D. Borman
v.                                                 United States District Judge

AMERICAN NATIONAL INSURANCE                        David R. Grand
COMPANY                                            United States Magistrate Judge

                     Defendant.


ORDER GRANTING DEFENDANT’S MOTION TO DISMISS (ECF No. 20)


      On September 10, 2020, Plaintiff Alliance Health and Life Insurance

Company filed a Complaint against American National Insurance Company to

recover $950,742.64 allegedly owed under a Medical Excess Reinsurance

Agreement (“Reinsurance Agreement”) between the parties. (ECF No. 1.)

Defendant filed the instant Motion to Dismiss on May 6, 2021, arguing that the

entire dispute is covered by a mandatory arbitration clause in the Reinsurance

Agreement. (ECF No. 20.) Defendant also filed a Motion to Stay Discovery

pending the Motion to Dismiss (ECF No. 22), which this Court denied on June 4,

2021 (ECF No. 24.) Pursuant to E.D. Mich. LR 7.1(f)(2), the Court concludes that

it is appropriate to decide this motion without a hearing.



                                          1
Case 2:20-cv-12479-PDB-DRG ECF No. 26, PageID.177 Filed 08/31/21 Page 2 of 4




      Plaintiff Alliance Health and Life Insurance Company does not dispute that it

consented to arbitration when it signed the Reinsurance Agreement with Defendant

American National Insurance. Thus, it is bound by the arbitration provision of the

Reinsurance Agreement, Provision 10.10. (Reinsurance Agreement, ECF No. 23-3

PageID.147–48.)

      Provision 10.10 states that “[n]o arbitration may be commenced more than 3

years after the Effective Date of this Agreement.” (Id., at PageID.147.) The effective

date of the agreement is January 1, 2016. Plaintiff filed this action on September 10,

2020, more than three years after the effective date of the Agreement. Plaintiff argues

that this dispute is not subject to arbitration due to that time limitation.

      Precedent demands that this Court dismiss this case in favor of arbitration. In

United SteelWorkers of Am., AFL-CIO-CLC v. Saint Gobain Ceramics & Plastics,

Inc., 505 F.3d 417, 419–22 (6th Cir. 2007) (en banc), the United States Court of

Appeals for the Sixth Circuit observed that the Supreme Court’s decisions in John

Wiley & Sons v. Livingston, 376 U.S. 543 (1964), and Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79 (2002), set forth a “fairly straightforward rule”:

             A time-limitation provision involves a matter of
             procedure; it is a “condition precedent” to arbitration, and
             it thus is “presumptively” a matter for an arbitrator to
             decide. In the absence of an agreement to the contrary, in
             the absence in other words of language in the agreement


                                            2
Case 2:20-cv-12479-PDB-DRG ECF No. 26, PageID.178 Filed 08/31/21 Page 3 of 4




             rebutting the presumption, arbitrators rather than judges
             should resolve disputes over time-limitation provisions.
Id. at 422 (internal citations omitted).

      In the instant motion, the issue before the Court is a provision limiting the

time period of arbitrability to three years. There is no provision in the arbitration

agreement that indicates the parties agreed that a Court would decide questions of

timeliness. In fact, the Reinsurance Agreement provides that “if any dispute shall

arise … with reference to the interpretation of this Agreement or their rights with

respect to any transaction involved, whether such dispute arises before or after

termination of this Agreement, such dispute, upon the written request of either

party, shall be submitted to three arbitrators … .” (ECF No. 23-2 PageID.146.)

Thus, the presumption in favor of arbitration has not been rebutted, and this

question of timeliness is one for the arbitrator to decide.

      The Court also concludes that, in the exercise of its discretion, it will not

grant Plaintiff’s motion to dismiss the Defendant’s Motion to Dismiss, that

Plaintiff alleges was filed in violation of the E.D. Mich. Local Rule requiring the

seeking of concurrence prior to filing a motion. (E.D. Mich. LR 7.1(a).)

Defendants contest that allegation. The Court notes that pages 10–21 of Plaintiff’s

Response in Opposition (ECF No. 23 PageID.120–130) did not conform to E.D.

Mich. LR 5.1(a)(2), which requires double spacing. The Court, in the exercise of

its discretion, did not strike Plaintiff’s Response.

                                            3
Case 2:20-cv-12479-PDB-DRG ECF No. 26, PageID.179 Filed 08/31/21 Page 4 of 4




     Accordingly, the Defendants’ Motion to Dismiss (ECF No. 20) is GRANTED,

and Plaintiff’s Complaint is DISMISSED.

SO ORDERED.




                                          s/Paul D. Borman
Dated: August 31, 2021                    Paul D. Borman
                                          United States District Judge




                                      4
